Citation Nr: 1024148	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-31 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for 
postoperative residuals of a medial menisectomy of the right knee 
with internal derangement (a right knee disability), prior to 
April 3, 2006, and as of June 1, 2006.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1993 to June 
1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision, in which the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania denied the Veteran's claim for a rating in excess of 
10 percent for his service-connected right knee disability.  

During the current appeal, the location of the Veteran's 
residence changed.  Accordingly, the jurisdiction of his appeal 
was transferred to the RO in St. Petersburg, Florida.  

By an August 2006 rating action, the St. Petersburg RO granted a 
temporary total evaluation for the Veteran's service-connected 
right knee disability from April 3, 2006, to May 31, 2006, based 
upon post-surgical convalescence.  As of June 1, 2006, the 
10 percent rating for this disability was continued.  

With respect to increased ratings, a claim for an original or 
increased rating, the Veteran will generally be presumed to be 
seeking the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less than 
the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Where a claimant has filed a notice of disagreement as 
to a RO decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  
Accordingly, the Veteran's claim for an increased rating for his 
service-connected right knee disability remains in appellate 
status.  

In May 2009, the Board remanded the Veteran's appeal to the RO, 
through the Appeals Management Center (AMC) in Washington, D.C. 
for further evidentiary development.  Following completion of the 
development requested in the May 2009 Remand, as well as a 
continued denial of the increased rating claim on appeal, the 
AMC, in March 2010, returned the Veteran's appeal to the Board 
for further appellate review.  



FINDINGS OF FACT

1.  Prior to April 3, 2006, the Veteran's right knee disability 
was manifested by flexion to 45 degrees and extension to 
20 degrees but no limitation by pain, fatigue, weakness, or lack 
of endurance and no instability.  

2.  As of June 1, 2006, following the period of surgical 
convalescence, the Veteran's right knee disability was manifested 
by some functional impairment, flexion essentially no worse than 
125 degrees, full extension, and no signs of weakness, 
subluxation, or instability.  


CONCLUSIONS OF LAW

1.  Prior to April 3, 2006, the criteria for a rating of 30 
percent for limitation of extension and 10 percent for limitation 
of flexion, but no higher, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5257, 
5260, 5261, 5262 (2009).  

2.  As of June 1, 2006, the criteria for a rating in excess of 10 
percent disabling have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, DCs 5003, 5010, 5257, 5260, 5261, 
5262 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements.  See id.  

For an increased compensation claim, the Veteran must be notified 
that he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimants 
employment and daily life.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated and remanded by, Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice 
described in 38 U.S.C. § 5103(a) need not be veteran specific, 
i.e., it need not notify the veteran of alternative diagnostic 
codes, and that that the statutory scheme does not require 
"daily life" evidence for proper claim adjudication. Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus, any 
error related to the aforementioned is harmless.

Prior to initial adjudication of the Veteran's claim, a letter 
dated in February 2005 fully satisfied the duty to notify 
provisions for the elements two and three.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187; Vazquez-Flores, 580 F.3d 1270.  An October 2009 letter 
satisfied the first notification provision as it included 
discussion of the degree of disability and the effective date.  
Although this notice was not sent prior to initial adjudication, 
the Veteran has not been prejudiced because he was subsequently 
provided adequate notice in October 2009 and was given time to 
respond with additional evidence and argument and because the 
claim was readjudicated in a March 2010 supplemental statement of 
the case (SSOC).  Thus, there was no deficiency in notice and a 
harmless error analysis is not necessary.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Further, VA's duty to assist has been satisfied.  The Veteran's 
service treatment records and VA medical records are in the 
file.  Private medical records identified by the Veteran have 
been obtained, to the extent possible.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).  Here, the Veteran underwent 
pertinent VA examinations in May 2005 and October 2009.  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  While the May 2005 
VA examination was thorough at the time it was performed, the 
Veteran subsequently underwent surgery on his right knee in April 
2006.  Following the May 2009 Board remand, the Veteran was 
scheduled for another VA examination in October 2009.  This 
examination is adequate on which to base a decision because the 
claims file was reviewed and a thorough evaluation of the 
Veteran's right knee was performed.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  

Accordingly, any error is harmless as there is no indication that 
any failure of the VA to provide additional notice or assistance 
reasonably affects the outcome of this case.  See Newhouse v. 
Nicholson, 497 F.3d 1298 (2007).  

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive submitted by the 
Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As previously discussed herein, the present appeal stems from a 
May 2005 rating decision which denied the Veteran's claim for an 
evaluation greater than 10 percent for his service-connected 
right knee disability.  An August 2006 rating decision granted a 
temporary total rating for the service-connected right knee 
disability from April 3, 2006 to May 31, 2006 based on surgical 
or other treatment necessitating convalescence and confirmed the 
10 percent rating effective from June 1, 2006. 

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  

Separate diagnostic codes identify the various disabilities and 
the criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the 
same disability under various diagnoses, known as pyramiding, is 
to be avoided.  38 C.F.R. § 4.14 (2009).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.

The Veteran's right knee disability is rated under DC 5299-5262, 
as analogous to impairment of tibia and fibula.  See 38 C.F.R. §§ 
4.27; 4.71a.  DC 5262 provides for the assignment of a 10 percent 
rating when there is malunion of the tibia or fibula with slight 
knee disability; a 20 percent rating when there is malunion with 
moderate knee disability; a 30 percent rating for malunion with 
marked knee disability; and a 40 percent rating when there is 
nonunion with loose motion requiring a brace.  38 C.F.R. § 4.71a, 
DC 5299-5262.  The words "slight," "moderate," and "severe," 
as used in this DC, and in others, are not defined in the VA 
Schedule for Rating Disabilities.  Thus, rather than applying a 
mechanical formula to determine the severity of the Veteran's 
disability, the Board evaluates all of the evidence equitably 
towards a just conclusion.  38 C.F.R. § 4.6.

There is no evidence during this appeal that the Veteran suffers 
from malunion of the tibia and fibula resulting in a knee or 
ankle disability.  The Veteran does not have a tibia or fibula 
bone abnormality or moderate knee or moderate ankle disability 
related to that abnormality.  X-rays taken in March 2006 and May 
2009 do not present evidence of either a bone abnormality or a 
knee or ankle disability related to a bone abnormality.  While a 
higher rating under DC 5262 is not warranted, the Board finds 
that a different diagnostic code would more appropriately 
evaluates the Veteran's right knee disability.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has 
considered whether another rating code is "more appropriate" 
than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

While no degenerative disease was found prior to April 2006, the 
October 2009 VA examination establishes that the Veteran has 
degenerative joint disease of the right knee.  As such, an 
analysis of DC 5010 is triggered.  Under DC 5010, arthritis, if 
as here due to trauma, is rated as degenerative arthritis or 
osteoarthritis under DC 5003.  Under DC 5003, degenerative 
arthritis, a 10 percent rating is warranted when there is X-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups.  A 20 percent rating is warranted where there 
is X-ray evidence of the involvement of 2 or more major joints or 
2 or more minor joint groups with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 also 
indicates the arthritis will be rated on the basis of the extent 
it causes limitation of motion in the affected joint, which are 
DC 5260 (limitation of flexion of the leg) and DC 5261 
(limitation of extension of the leg).

Under DC 5260, a noncompensable disability rating is warranted 
when flexion is to 60 degrees.  38 C.F.R. § 4.71a, DC 5260.  A 10 
percent rating is warranted when it is limited to 45 degrees, and 
a 20 percent rating is warranted when it is limited to 
30 degrees.  Id.  DC 5261 establishes that a noncompensable 
rating for limitation of extension is warranted when limited to 5 
degrees.  38 C.F.R. § 4.71a, DC 5261.  A 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  Id.  
Normal flexion and extension of the knee is from 0 degrees to 140 
degrees.  38 C.F.R. § 4.71, Plate II.  It is also possible to 
receive separate ratings for limitation of flexion (DC 5260) and 
limitation of extension (DC 5261) for disability of the same 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).

Further still, separate ratings may be assigned for arthritis 
with limitation of motion of a knee (DCs 5003-5010) and for 
instability of a knee (DC 5257).  VAOPGCPREC 23-97 (July 1, 
1997), published at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-
98 (August 14, 1998), published at 63 Fed. Reg. 56,704 (1998).  
Under DC 5257, a 10 percent rating is warranted for impairment of 
the knee with slight recurrent subluxation or lateral 
instability; a 20 percent rating is warranted for impairment of 
the knee with moderate recurrent subluxation or lateral 
instability; and a 30 percent rating is warranted for impairment 
of the knee with severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.  

A.  Prior to April 3, 2006

In May 2005, the Veteran was afforded a general VA medical 
examination.  The examiner noted that the Veteran was using 
crutches as a result of reported locking of the right knee.  The 
examiner noted that the Veteran's right knee was swollen with no 
demonstrated laxity.  His extension was to 85 degrees and his 
flexion was to 45 degrees.  The Veteran's range of motion was not 
limited by pain, fatigue, weakness or lack of endurance.  He was 
diagnosed with post-right knee surgery without any evidence of 
osteoarthritis on plain film.  The Board finds that measurement 
of the Veteran's extension is troublesome, especially in light of 
the Veteran's limitation of flexion being 45 degrees.  See 
38 C.F.R. § 4.71a, Plate II.  

An April 2006 private treatment pre-operative treatment note 
provides that the Veteran "lack[ed] the last 15 to 20 degrees of 
full extension."  It is still unclear from this language the 
exact extent of the Veteran's limited extension.  However, giving 
him the benefit of the doubt, the Board will treat the Veteran's 
extension as being limited to 20 degrees.  

The Veteran received private medical treatment in March 2006 for 
his right knee.  A March 2006 MRI report showed a patellar cystic 
structure in the right knee, with no finding of any meniscal tear 
with normal articular cartilage.  A March 2006 private treatment 
note indicates that the Veteran complained of right medial knee 
pain and mechanical locking of the knee.  Lachman testing was 
negative.  McMurray testing was equivocal and there was no 
redness, warmth, or swelling found.  He was assessed with a 
cruciate cyst of the right knee in the intra condylar space, 
grade 1 meniscal degeneration, and mechanical symptoms.  
Thereafter, the Veteran submitted to a medial menisectomy of the 
right knee in April 2004.

The Veteran's limitation of flexion (to 45 degrees) does not 
warrant a rating in excess of 10 percent.  The next higher rating 
of 20 percent is not warranted as his flexion is not limited to 
30 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  In giving the 
benefit of the doubt to the Veteran, however, his limitation of 
extension (to 20 degrees) meets the criteria for a 30 percent 
rating.  See 38 CFR 4.71a, DC 5261.  He does not meet a rating of 
40 percent as no medical evidence shows that his extension was 
limited to 30 degrees.  Id.  

Further, application of DC 5257 for instability does not provide 
a separate compensable evaluation.  In this regard, the Board 
acknowledges the Veteran's reports of intermittent locking of his 
right knee.  However, at the May 2005 VA examination, no 
subluxation, weakness, or instability was found.  Further, the 
Veteran's treatment notes make no mention of instability or give 
away.  This evidentiary posture does not rise to the level of 
slight, such that a separate compensable rating would be 
appropriate.  38 C.F.R. § 4.71a, DC 5257.

The rule of DeLuca has also been considered.  The Veteran 
complained of pain in his knee.  The Board notes, however, that 
this is the same symptom that gave rise to his rating.  The Board 
cannot compensate the Veteran twice for the same symptoms.  
Further, the May 2005 VA examination found that the range of 
motion of the Veteran's right knee was not limited by pain, 
fatigue, weakness or lack of endurance.  Therefore, an additional 
rating under DeLuca is not warranted.  See, DeLuca, 8 Vet. App. 
202.  

The Board has considered other possible avenues for a higher 
rating.  Knee impairment with cartilage, semilunar, dislocated, 
with frequent episodes of "locking," pain, and effusion into 
the joint is rated at 20 percent.  38 C.F.R. § 4.71a, DC 5258.  
Although the Veteran had subjective complaints of locking, 
McMurray's testing was equivocal during the March 2006 private 
examination and a March 2006 MRI did not find definite evidence 
of a meniscal tear.  Further, the medical evidence fails to 
demonstrate symptoms that include frequent episodes of 
"locking," pain and effusion into the joint.  A 20 percent 
rating is not warranted here.  See 38 C.F.R. §  4.71, DC 5258.  
Further, a 10 percent rating is the highest disability rating 
provided by DC 5259, and a higher rating is unavailable under 
this code.  See 38 CFR 4.71a, DC 5259.  

There is also no evidence of unfavorable ankylosis or genu 
recurvatum.  Therefore, DC 5256 and DC 5263 are inapplicable.  
Finally, prior to April 2006, the Veteran was not diagnosed with 
degenerative joint disease.  Specifically, the October 2004 X-
rays referred to in the May 2005 VA examination showed a normal 
right knee.  As such, DC 5003 and 5010 are inapplicable for this 
time frame.  

The Board acknowledges the Veteran's assertions that he deserves 
a higher rating for his right knee disability.  He can attest to 
factual matters of which he has firsthand knowledge, e.g., that 
he experiences knee pain and locking.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran is 
competent to report what comes to him through his senses, he does 
not have medical expertise.  See Layno, 6 Vet. App. at 469-470.  
He as a lay person is not capable of making medical conclusions, 
thus, his statements regarding the severity of his disability are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, he cannot provide a competent opinion 
regarding the severity of his service-connected disabilities.

Based on the foregoing, a rating of 30 percent for limitation of 
extension and a 10 percent rating for limitation of flexion, but 
nothing higher, is warranted prior to April 3, 2006.  

B.  As of June 1, 2006

In April 2006, the Veteran underwent surgery to repair his right 
knee medial meniscus.  During a follow-up visit one week after 
his surgery the Veteran indicated that he was already weight 
bearing on his knee and did not wear his knee brace to his 
appointment.  He had full extension and his flexion was to 50 
degrees.  A May 2006 treatment note shows that the Veteran walked 
with a mild limp and had no tenderness or warmth along his right 
knee.  He had full extension and his flexion continued to improve 
with a measurement to 95 degrees.  This treatment note indicates 
that the Veteran stopped using crutches just two weeks after 
surgery.  At this time, he had resumed work part time and 
indicated the ability to go back to work full time.  A June 2006 
treatment note reiterates that the Veteran resumed work within a 
few weeks of his surgery and was weight bearing within a couple 
of weeks of this surgery.  During the examination, the Veteran 
complained of right knee pain, had focal tenderness of the scar, 
full knee extension, increased pain from 115 to 125 degrees of 
flexion, and no effusion, erythema, warmth or swelling.  The 
examiner assessed him with persistent right knee pain status post 
right knee arthroscopy and medial meniscus repair.  

Following the March 2009 remand, the Veteran was afforded an 
October 2009 VA examination wherein, the Veteran complained that 
he could not lift anything over twenty pounds, could not stand or 
walk for longer than ten minutes, and was unable to squat, twist, 
or participate in sports activities, to include softball.  The 
Veteran also provided that his knee disability hindered his 
ability to work construction and asphalt work but provided that 
he was employed part-time as a security guard.  He indicated that 
he used a cane during flare-ups.  No incapacitating episodes or 
impediments to activities of daily life were noted.  On 
examination, a dramatic antalgic gait was noted, with no evidence 
of atrophy or hypertrophy.  The Veteran refused toe and heel 
walking due to reports of right knee pain.  His right knee range 
of motion was to 85 degrees flexion and extension to 0 degrees 
with pain.  There was no instability found.  There were also no 
additional limitations of motion after repetition.  The examiner 
indicated that additional limitation due to flare-ups could not 
be determined without resorting to speculation.  After reviews of 
a June 2009 MRI report and a May 2009 X-ray report, the examiner 
diagnosed the Veteran with right knee degenerative joint disease 
with stability and mild functional limitation.  

With respect to his limitation of motion, it should be noted that 
his range of motion was impacted after his surgery.  However, the 
medical evidence continued to show significant improvement of his 
limitation of movement.  The October 2009 examination showed 
limitation of motion from 0 degrees extension to 85 degrees 
flexion.  These ranges are clearly outside the minimal 
compensable ranges.  See 38 CFR 4.71a, DC 5260, 5261.  Thus, 
there is no evidence that the Veteran meets the criteria for a 
compensable rating based on either limitation of extension and 
limitation of flexion.  Clearly, a rating higher than the 
10 percent evaluation currently assigned to this disability since 
June 1, 2006 is not warranted.  

It appears, therefore, that the 10 percent evaluation currently 
assigned to the Veteran's service-connected right knee disability 
since June 1, 2006 is based upon an application of Deluca and the 
functional loss regulations given the findings of limitation of 
flexion with pain from 0 to 85 degrees as well as reports of 
flare-ups during the October 2009 VA examination.  With the 
assignment of a 10 percent rating, the Board has already taken 
into consideration functional impairment under 38 C.F.R. §§ 4.40, 
4.45, 4.59 and has assigned a higher rating based on objective 
evidence of "greater limitation of motion due to pain on use."  
DeLuca, 8 Vet. App. at 206.  

As provided above, the October 2009 VA examination report showed 
that the Veteran suffered from degenerative joint disease.  While 
a separate disability rating may be granted under DC 5003 for 
degenerative arthritis, the Veteran already receives a 10 percent 
rating.  A 20 percent evaluation will be assigned where there is 
x-ray evidence of involvement of two or more major joints or two 
or more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. 4.71a, DC 5003.  There 
is only one major joint involved; therefore, a higher rating is 
not warranted under DC 5003.  Id.

While a separate rating for instability may be provided in 
addition to limitation of motion, the medical evidence does not 
establish instability.  Private treatment notes indicate that the 
Veteran stopped using crutches just two weeks after surgery.  The 
October 2009 VA examination report provided that the Veteran 
ambulated with an antalgic gait and only used a cane for flare-
ups.  His knee was also found to be stable at this examination.  
Again, even slight instability, necessitating a separate 
compensable rating, has not been shown since June 1, 2006.  See 
38 CFR 4.71a, DC 5257.

Turning to alternative diagnostic codes, the Board also 
recognizes that the Veteran underwent a menisectomy of his right 
knee.  However, there is no medical evidence to suggest that the 
Veteran currently exhibits dislocated semilunar cartilage or 
symptomatic semilunar cartilage removal in his left knee.  
Further, there is no evidence that the Veteran suffers from 
frequent episodes of locking, pain and effusion into the joint.  
As such, a higher rating under DC 5258 or 5259 is not warranted.  
38 C.F.R. §  4.71a, DCs 5258-5259.  Finally, there is no evidence 
of unfavorable ankylosis or genu recurvatum and DCs 5256 and 5263 
are inapplicable.   38 C.F.R. 4.71a, DC 5256, DC 5263.

There is no evidence demonstrating that further staging is 
warranted other than as indicated above.  See Hart, 21 Vet. App. 
505.  

C.  Additional Considerations

The Board has also considered whether a referral for extra 
schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Initially, there must be a comparison between 
the level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extra schedular consideration referral). 
 
The schedular evaluation for the Veteran's right knee disability 
is adequate.  The Veteran disagrees with the rating primarily on 
the basis of painful residuals.  The complaint remains pain and 
painful motion.  In other words, he does not have any symptoms 
from his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  It 
does not appear that the Veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for her level of impairment.  The available schedular 
evaluations for that service-connected disability are adequate.  
Referral for extra schedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extra schedular 
consideration is moot.  See Thun, 22 Vet. App at 115. 

Finally, in adjudicating the current appeal for an increased 
rating, the Board has considered the Court's recent holding in 
Rice v. Shinseki, 22 Vet. App. 447 (2009) (claims for higher 
evaluations include a claim for total rating based on individual 
unemployability (TDIU) when the appellant claims he is unable to 
work due to a service connected disability).  Rice is not 
applicable here.  While the Veteran has submitted evidence of a 
medical disability, and made a claim for the highest rating 
possible for his right knee disability, he has not submitted 
evidence of unemployability, or claimed to be unemployable.  The 
evidence establishes that the Veteran gave up his job as a carpet 
cleaner.  However, it also provides that he is currently employed 
doing security work.  The Veteran has never claimed that his 
right knee disability prevents him from obtaining and/or 
maintaining employment.  Therefore, current decision need not 
consider whether the Veteran meets the criteria for a TDIU. 


ORDER

Entitlement to an increased rating of 30 percent for limitation 
of extension and a 10 percent rating for limitation of flexion, 
but nothing higher, for the right knee disability, prior to April 
3, 2006, is granted, subject to the regulations governing the 
award of monetary benefits.  



(CONTINUED ON NEXT PAGE)
Entitlement to an increased rating in excess of 10 percent for a 
right knee disability, as of June 1, 2006, is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


